ORDER
Goldberg, Judge:
By order of January 21, 1993, this court reversed the final negative determination issued by the Secretary of Labor, Koh-I-Noor Rapidograph, et. al., 56 Fed. Reg. 58711 (Dept Labor 1991) (Negative eligibility determination); Hewlett-Packard Co. Rockaway, N.J., 56 Fed. Reg. 67103 (Dept Labor 1991) (Application for Reconsideration Dismissal). The court remanded the case to the Secretary of Labor, and the Secretary of Labor was directed to provide a determination regarding certification for eligibility for trade adjustment assistance in accordance with the views expressed in the opinion. The Secretary of Labor was ordered to report the results of its remand determination to the court within 30 days of the date of said order.
The Department of Labor has filed to comply with said order, and the court, therefore, pursuant to Rule 16(f) of the Rules of this court, hereby
Orders: The Department of Labor by March 21, 1993 to show good cause for failing to report the results of its remand determination to the *144court in accordance with said order, and to show good cause why the Department of Labor should not pay all reasonable expenses incurred by plaintiffs because of its failure to do so; and furthermore
Orders: That should the Department of Labor fail to show good cause by March 21,1993 why it failed to report the results of its remand determination, the court will issue a determination in favor of plaintiffs in the underlying action on the grounds that substantial evidence does not exist for the Department of Labor to deny trade adjustment assistance to plaintiffs.